Exhibit 10.26

 

[img1.jpg]
CORVAL GROUP'"

Corval Group, Inc.

1633 Eustis Street

Saint Paul, MN 55116

 

Chris Daniel

CEO

East Fork Biodiesel, LLC

P.O. Box 21

Algona, Iowa 50511

Dear Mr. Daniel,

It is our understanding that East Fork Biodiesel, LLC ("EFB") desires to retain
the services of Corval Group, Inc. ("CVG") to act as its advisor for the purpose
of providing EFB with financial, business plan, and technology advisory
services.

This letter agreement (lithe Agreement") is intended to serve as our agreement
to provide the services outlined herein, to the extent requested by EFB,
effective August 25, 2009.

 

1.

General Advisory Consulting Services  

 

As an external consultant, CVG will provide the following advisory services to
the extent requested by EFB and as agreed upon by CVG:

 

 

a)

Review and analyze EFB's current financial situation, foreclosure status, and
reorganization options and develop a plan to address EFB's financial situation;

 

b)

Negotiate with all creditors including Banks, Utilities, Suppliers, and other
secured and unsecured creditors / lenders;

 

c)

Working with EFB's Work-Out Committee, CVG will develop a business plan that
will incorporate a risk management strategy, multi-feed stock capabilities, and
an appropriately revised management structure and financial plan;

 

d)

Develop strategic partnerships that will enable EFB to enter into contracts to
buy soy oil and other less expensive feed stocks, including crude corn oil from
ethanol producers, going forward;

 

e)

Identify appropriate equipment that will enable EFB to process corn oil and
other high Free Fatty Acid ("FFA") fats and oils into ASTM Biodiesel;

 

f)

Assist in the preparation of business summaries, private placement memorandums,
and investment packages as needed to raise additional capital and/or create
merger and/or acquisition opportunities for EFB;

 

g)

Assist in obtaining new credit facilities;

 

h)

Assist in raising new equity capital.

 

 



Corval Group, Inc.  1 East Fork Biodiesel Engagement Letter CONFIDENTIAL
[img2.gif]

 

--------------------------------------------------------------------------------

 

2.

Fees

 

In consideration of CVG's agreement to provide the services as described in
Section 1 of this Agreement, EFB agrees to compensate CVG as follows:

 

 

a)

MonthlyAdvisory Fee -EFB will pay CVG a non-refundable fee of $25,000 (the
"Monthly Advisory Fee") upon EFB signing of this Agreement which shall secure
two months of services by CVG in relation to this Agreement. At the end of the
second month, the Board of Directors of EFB shall review the performance of CVG
and progress made in relation to this engagement. EFB, in its sole discretion,
shall at this time decide to either (1) terminate this Agreement with no further
payments due to CVG or (2) continue the engagement of CVG under the terms of
this Agreement. If EFB decides to continue the engagement of CVG at the end of
the second month of this engagement, EFB shall pay CVG $25,000 for the second
month of service provided under this Agreement plus commence payment of a
Monthly Advisory Fee beginning on the first day of the third month of service
and pay CVG a Monthly Advisory Fee of $25,000 upon each of the following monthly
anniversaries thereof unless this agreement is otherwise terminated in
accordance with the terms of this agreement. Monthly Advisory Fees received by
CVG shall be credited against the Success Fees payable by EFB to CVG as outlined
in 2(b) of this agreement.

 

 

b)

Success Fee - In the event, as a direct and proximate result of the services
provided by CVG, East Fork Biodiesel is able to successfully close a financial
transaction with a party (or parties) arranged by CVG for the specific purpose
of enabling resumption of manufacturing operations from the current "idled
production" condition of EFB; , or a sale of the Company or assets is made by
EFB to a third party brought forward by CVG under this Agreement, which results
in a distribution to unit holders as a result of the sale, within 1 year of the
termination date of this agreement, , East Fork Biodiesel agrees to pay CVG a
Success Fee ("Success Fee") as follows:

 

 

I.

CVG shall be awarded new equity with a value equal to 5% of the equity value
retained by the existing EFB unit holders excluding any new investment by these
unit holders.

 

II.

Raise additional equity capital from either existing EFB members and/or 3rd
party investors;

 

i.

3.0% of new funds received from existing EFB members as reflected in executed
investment agreements;

 

ii.

5.0% of new funds received from 3rd party/ "new" equity investors as reflected
in executed investment agreements;

 

III.

Secure additional/ new debt financing from existing or new lenders;

 

i.

1.5% of funds received under new secured notes and bank debt as reflected in
executed loan agreements;

 

ii.

3% of the fair market value of new unsecured and subordinated debt raised as
reflected in executed loan agreements based upon when the funds are actually
received;

 

 



Corval Group, Inc.  2 East Fork Biodiesel Engagement Letter CONFIDENTIAL
[img2.gif]







 



--------------------------------------------------------------------------------

 

IV.

Facilitate a merger/acquisition or sale of East Fork Biodiesel assets; EFB will
pay a fee upon consummation of the transaction according to the following
structure;

 

i.

For Transaction value up to $25 million - 2.0% of transaction value, plus

 

ii.

For Transaction value from $25 million to $35 million - 3.0% of such incremental
value, plus

 

iii.

For Transaction value from and in excess of $35 million - 4% of such incremental
value

 

iv.

Transaction Value shall be equal to the sum of the total proceeds and other
consideration received by East Fork Biodiesel and the funded debt assumed by the
purchaser.

 

 

V.

Negotiate with existing lenders to restructure existing EFB debt that in
combination with other services provided in this agreement enable EFB to resume
normal operations;

 

i.

1% of the principal obligation of the restructured debt.

 

 

VI.

Non Duplication. For the sake of clarity, any funding be it debt, equity, or
other, shall not be subject to multiple success fees for the same funds. For
example, renegotiated debt under the existing loan subject to success fees under
(V) above shall not be subject to success fees defined in (III) above. For
further clarity, a solution under this Agreement consisting of both equity and
new debt provision would be subject to fees under (II) and (III) above
consistent with the specific type of funding secured and the corresponding
success fee established for such funding type. For example, a solution in which
$10 million of new investor equity funds and $15 million of new secured debt
funds are provided would be subject to fee as calculated: Equity Success: $10
million equity X 5% = $500,000 plus Debt Success: $15 million X 1.5% = $225,000
for a total success fee of $725,000.

 

VII.

In the event of a bankruptcy filing by EFB, the parties agree to renegotiate in
good faith the one year time period in Section 2(b) of this Agreement.

 

3.

Term

The initial term of this Agreement ("Initial Term") shall be for a period of two
(2) months from the date of this Agreement. After the expiration of the Initial
Term, the term of this agreement shall automatically renew on a month to month
basis thereafter unless notice is given by one of the parties prior to
commencement of the renewal month. Upon Termination of this Agreement, CVG will
be entitled to prompt payment of all fees accrued and not paid prior to such
termination date. All fees will be paid up to the termination date.
Notwithstanding any termination or expiration of this Agreement, Sections 2, 4,
and 5 shall survive any termination or expiration of this Agreement along with
any such provision which expressly or by implication survive the termination or
expiration (collectively the "Surviving Provisions").

 

4.

Indemnification

 

CVG and EFB shall have the following indemnification/hold harmless rights and
obligations hereunder:

 

Except as to matters for which CVG is required to defend, indemnify and hold
harmless EFB as defined below, and provided that CVG and each of its officers,
directors, employees, shareholders, members, agents, independent contractors,
affiliates and controlling persons of any of the foregoing, have

 

 



Corval Group, Inc.  3 East Fork Biodiesel Engagement Letter CONFIDENTIAL
[img2.gif]







 



--------------------------------------------------------------------------------

otherwise satisfied and performed their duties and obligations in accordance
with this Agreement, EFB shall defend, indemnify and hold CVG, and each of its
officers, directors, employees, shareholders, members, agents, independent
contractors, affiliates and controlling persons of any of the foregoing,
harmless from and against any and all claims, suits, losses, liabilities, costs,
damages and expenses, including reasonable attorneys' fees and court costs,
suffered or incurred by any such party in defending any legal action or claim
arising out of this Agreement, or CVG's actions or inactions taken hereunder.

CVG shall defend, indemnify and hold EFB, and officers, directors, employees,
shareholders, members, agents, independent contractors, affiliates, and
controlling persons of any of the foregoing, harmless from and against any and
all claims, suits, losses, liabilities, costs, damages and expenses, including
reasonable attorneys' fees and court costs, suffered or incurred by any such
party arising from or as a result of: (i) breach by CVG or any representative,
agent, officer or employee of CVG, of any representation, term, covenant or
condition of this Agreement; or (ii) gross negligence, fraud or willful
misconduct by CVG or any representative, agent, officer or employee of CVG.

Where personal injury, death or loss of or damage to property is the result of
the joint negligence or misconduct of the Parties hereto, the Parties expressly
agree to indemnify each other in proportion to their respective share of such
joint negligence or misconduct as determined by the opinion of a court of
competent jurisdiction.

 

 

5.

General Terms  

 

a)

Representations and Warranties. Each party to this agreement represents and
warrants to the other parties that this Agreement has been duly authorized,
executed and delivered by it; and assuming due execution by the other parties,
that this Agreement constitutes a legal, valid and binding agreement of it,
enforceable against it (as the case may be) in accordance with its terms.

 

b)

Press Announcements. CVG agrees that it shall not have any direct interaction
with the press and will not make any public comments about East Fork Biodiesel
without prior board approval. It is expected that should there be any press
inquiries that CVG will advise them to talk directly to East Fork Biodiesel.

 

c)

Fiduciary Obligations. East Fork Biodiesel is a sophisticated business with
competent internal advisors and outside legal counsel, and East Fork Biodiesel
has retained CVG for the limited purposes set forth in this Agreement. The
parties acknowledge and agree (i) that CVG has been retained solely as an
advisor to East Fork Biodiesel and (ii) that East Fork Biodiesel's engagement of
CVG is as an independent contractor and that their respective rights and
obligations as set forth herein are contractual in nature.

 



Corval Group, Inc.  4 East Fork Biodiesel Engagement Letter CONFIDENTIAL
[img2.gif]






 

 



--------------------------------------------------------------------------------

 

 

d)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be an original but all of which shall together constitute one
instrument. This Agreement may also be executed by signatures on facsimiles or
emailed PDFs hereof.

 

e)

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Iowa. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

f)

Jurisdiction and Venue/Choice Of Law. CVG agrees and acknowledges that it is
transacting business with EFB in the state of Iowa and that this Agreement shall
be governed by, subject to, and construed according to the internal laws, and
not the laws relating to conflicts of law, of the state of Iowa. Jurisdiction
and venue of any disputes between the parties shall be in the state or federal
courts situated in the state of Iowa.

 

g)

Complete Agreement; Amendment and Waiver. This Agreement constitutes the entire
agreement and understanding between CVG and East Fork Biodiesel regarding the
subject matter hereof and supersedes any and all prior, contrary agreements and
understandings, whether oral or written, relating to the subject matter hereof.
This Agreement cannot be modified or changed nor can any of its provisions be
waived, except by a writing signed by all parties.

 

h)

Accuracy and Availability of Information. In conjunction with the engagement
outlined herein, the Company agrees to provide the necessary assistance and
information required at all steps and to have management reasonably available as
may be required by CVG. In connection with CVG's services, East Fork Biodiesel
will furnish to CVG such information and data relating to East Fork Biodiesel as
CVG may reasonably request. East Fork Biodiesel recognizes and confirms that
CVG, in the performance of its services hereunder: (i) may rely upon such
information received from East Fork Biodiesel, its advisors, Interested Parties
or Stakeholders, without independent verification by CVG; and (ii) does not
assume responsibility for the accuracy or completeness of such information
received from East Fork Biodiesel, its advisors, Interested Parties or
Stakeholders whether or not CVG makes an independent verification thereof.

 

i)

3rd Party Consultants. CVG is not authorized to engage 3rd parties for the
benefit of East Fork Biodiesel without having prior written approval from East
Fork Biodiesel Board.

 



Corval Group, Inc.  5 East Fork Biodiesel Engagement Letter CONFIDENTIAL
[img2.gif]






 

 



--------------------------------------------------------------------------------

If this Agreement conforms to your understanding of the terms of our engagement,
please sign and return to us the enclosed duplicate hereof.

 

Very truly yours,

 

Corval Group, Inc.

 

[img7.gif]

Joseph Anderson

 

Vice President, Capital

 

 

 

AGREED AND ACCEPTED:

 

East Fork Biodiesel

 

an Iowa limited liability company

 

 

[img8.gif]

Chris Daniel

 

CEO

 

 



Corval Group, Inc.  6 East Fork Biodiesel Engagement Letter CONFIDENTIAL

